Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 1 of 25 PageID#
                                   14057



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

  GOLDEN BETHUNE-HILL, et al.,

         Plaintiffs,

  v.                                                       Civil Action No. 3:14cv852

  VIRGINIA STATE BOARD OF
  ELECTIONS, et al.,

         Defendants.


                                 MEMORANDUM OPINION

  BARBARA MILANO KEENAN, Circuit Judge:

         The issue presently before the Court is the plaintiffs’ Revised Second Motion for

  Attorneys’ Fees and Litigation Expenses. Dkt. No. 402. The plaintiffs seek reimbursement

  for their attorneys’ fees and expenses as the prevailing parties in this case, pursuant to 42

  U.S.C. § 1988 and 52 U.S.C. § 10310(e). After more than five years of litigation, including

  two trials and two appeals to the United States Supreme Court, the plaintiffs assert that

  they have incurred more than $4 million in attorneys’ fees, as well as nearly $500,000 in

  litigation expenses. The plaintiffs also filed a Bill of Costs, claiming taxable costs in the

  amount of $223,832.06, pursuant to 28 U.S.C. § 1920. Dkt. No. 388.

         Upon our review, we conclude that the intervenors, the Virginia House of Delegates

  and the former Speaker of the House, were “innocent” intervenors within the meaning of

  Independent Federation of Flight Attendants v. Zipes, 491 U.S. 754 (1989), and thus may

  not be held liable for a portion of the plaintiffs’ fee award. We also conclude that the fees
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 2 of 25 PageID#
                                   14058



  and expenses that may be charged against the state defendants are reasonable and

  recoverable under Sections 1988, 10310(e), and 1920, with the exceptions described below.

  Accordingly, we hold that the state defendants are responsible for the recoverable portion

  of the plaintiffs’ fees, expenses, and costs, totaling $4,159,609.20.



                                                I.

         The underlying facts and procedural history of this case are set forth in detail in our

  liability and remedial-phase opinions, Bethune-Hill v. Virginia State Board of Elections,

  326 F. Supp. 3d 128 (E.D. Va. 2018) (Bethune II), and Bethune-Hill v. Virginia State Board

  of Elections, 368 F. Supp. 3d 872 (E.D. Va. 2019) (Bethune III). We restate here only

  those facts relevant to the present motion for fees.

         The plaintiffs, twelve Virginia registered voters, filed their complaint in December

  2014, naming the Virginia State Board of Elections, the Virginia Department of Elections,

  and several officials of those agencies as defendants (the state defendants). Compl. ¶¶ 7-

  22. The state defendants are responsible for regulating and implementing Virginia’s

  elections. Compl. ¶¶ 19-22. The plaintiffs claimed that the Virginia General Assembly

  drew twelve House of Delegates districts (the challenged districts) primarily on the basis

  of race during the 2011 redistricting cycle, in violation of the Equal Protection Clause of

  the Fourteenth Amendment. Bethune III, 368 F. Supp. 3d at 874; Compl. ¶¶ 103-08.

         In January 2015, the Virginia House of Delegates and then-Speaker of the House,

  William J. Howell (collectively, the intervenors), filed a motion to intervene in this action.

                                                2
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 3 of 25 PageID#
                                   14059



  Dkt. No. 13. The intervenors asserted that they were the “parties that drew and enacted the

  redistricting plan at issue,” id. at 2, noting that the state defendants “had no involvement in

  the enactment of the challenged plan” and had no “particular interest in defending the

  validity of the plan,” id. at 4. The intervenors further acknowledged that they would be

  affected by any order of the Court requiring that the challenged districts be redrawn. Id.

  The plaintiffs did not object to the requested intervention, and we granted the motion to

  intervene in February 2015. Dkt. Nos. 22, 26. Immediately after entering the case, the

  intervenors assumed primary responsibility for defending the challenged redistricting plan.

         After a trial that occurred in July 2015, we held that the legislature had not violated

  the Equal Protection Clause in drawing the twelve challenged districts. Bethune-Hill v. Va.

  State Bd. of Elections, 141 F. Supp. 3d 505 (E.D. Va. 2015) (Bethune I). The plaintiffs

  appealed, and the Supreme Court reversed our judgment with respect to eleven of the

  districts, concluding that we had applied the wrong standard for racial predominance.

  Bethune-Hill v. Va. State Bd. of Elections, 137 S. Ct. 788, 797-99 (2017). The Court

  affirmed our determination that the composition of the twelfth district satisfied

  constitutional requirements and remanded the remainder of the case for our

  reconsideration. Id. at 801-02.

         On remand, we instructed the parties to submit briefs on the question of whether we

  should reevaluate the issue of racial predominance based on the existing factual record or

  reopen the record to consider additional evidence. Dkt. No. 136. The plaintiffs argued that

  additional evidence was not necessary and urged us to issue a revised opinion based on the

                                                3
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 4 of 25 PageID#
                                   14060



  current record. Dkt. No. 153 at 2, 5, 11. In contrast, the intervenors sought to reopen the

  record, including to present new expert witness testimony. Dkt. No. 152 at 1-11. After

  considering these submissions, we held a second trial in October 2017, at which both the

  plaintiffs and the intervenors presented substantial additional evidence. Bethune III, 368

  F. Supp. 3d at 875. As they did during the first trial, the intervenors again assumed

  responsibility for defending the plan, and the state defendants offered only minimal

  argument and no evidence of their own.

         We issued our second liability opinion in June 2018. Bethune II, 326 F. Supp. 3d

  128. We concluded that the legislature had used race as the predominant factor in

  constructing the eleven remaining challenged districts, and that this use of race was not

  justified by a compelling state interest. Id. at 137. In reaching this conclusion, we

  identified numerous instances in which members of the House of Delegates had altered

  district boundaries for racial reasons, ultimately concluding that “the legislature had shifted

  substantial groups of voters in and out of those districts primarily on the basis of race, in

  derogation of traditional districting criteria.” Bethune III, 368 F. Supp. 3d at 875 (citing

  Bethune II, 326 F. Supp. 3d at 146, 155-72, 174). We instructed the General Assembly to

  redraw the districts by a specified date to remedy the constitutional deficiencies. Bethune

  II, 326 F. Supp. 3d at 181.

         On July 6, 2018, the intervenors filed a notice of appeal to the Supreme Court. Dkt.

  No. 236.    However, on July 19, 2018, the state defendants notified this Court that

  “continued litigation would not be in the best interest of the Commonwealth or its citizens,”

                                                4
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 5 of 25 PageID#
                                   14061



  and, thus, represented that “an appeal to the United States Supreme Court [wa]s . . .

  unwarranted.” Dkt. No. 246 at 1. The state defendants asserted that the Virginia Attorney

  General had the exclusive authority to represent the state and that, therefore, the intervenors

  lacked standing to appeal our judgment to the Supreme Court. Id. at 2, 7. Despite the state

  defendants’ decision to cease defending the plan, the intervenors continued to pursue their

  appeal of our liability decision.

         While the intervenors’ appeal was pending, we continued with the remedial phase

  of this litigation. Because the General Assembly had failed to pass a remedial plan by our

  Court-imposed deadline, we appointed a special master to assist us in redrawing the map

  for the House of Delegates districts. See Bethune III, 368 F. Supp. at 875. In February

  2019, after considering numerous proposals presented by the parties, the special master,

  and the interested non-parties, we approved one of the plans proposed by the special

  master. See id. at 876. Although the state defendants once again declined to appeal, the

  intervenors nevertheless appealed our remedial decision to the Supreme Court. Dkt. No.

  363.

         In June 2019, the Supreme Court dismissed the intervenors’ appeal of our liability

  decision for lack of jurisdiction. See Va. House of Delegates v. Bethune-Hill, 139 S. Ct.

  1945 (2019). The Court concluded that the intervenors lacked standing to appeal, because

  (1) Virginia law vested exclusive authority in the attorney general to represent the state and

  the attorney general had not delegated this responsibility to the intervenors, id. at 1951-52,

  and (2) the House of Delegates, as “one House of a bicameral legislature, resting solely on

                                                5
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 6 of 25 PageID#
                                   14062



  its role in the legislative process,” had not suffered a discrete and cognizable injury, id. at

  1953. The Court similarly dismissed the intervenors’ appeal of our remedial decision for

  lack of jurisdiction. Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 2715 (2019)

  (mem.). The plaintiffs now seek reimbursement of their attorneys’ fees and litigation

  expenses under 42 U.S.C. § 1988 and 52 U.S.C. § 10310(e). 1



                                                  II.

         It is undisputed that the plaintiffs, as the prevailing parties in this civil rights lawsuit,

  are entitled to reasonable attorneys’ fees and litigation expenses under 42 U.S.C. § 1988

  and 52 U.S.C. § 10310(e). See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (a plaintiff

  is a prevailing party under Section 1988 if he “succeed[s] on any significant issue in

  litigation which achieves some of the benefit the parties sought in bringing suit” (citation

  omitted)); see also Brandon v. Guilford Cty. Bd. of Elections, 921 F.3d 194, 198 (4th Cir.

  2019) (“Because the language of § 1988 and § 10310(e) are phrased in identical terms, we

  apply the same rule of decision under both of them.” (citation and internal quotation marks

  omitted)). In evaluating the plaintiffs’ motion, we must answer two questions: (1) which

  party or parties bear responsibility for paying the fees and expenses incurred by the




         1
           We previously denied without prejudice the plaintiffs’ first motion for attorneys’
  fees, concluding that the motion was premature while the intervenors’ appeal was pending
  before the Supreme Court. Dkt. No. 377.

                                                  6
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 7 of 25 PageID#
                                   14063



  plaintiffs; and (2) the amount of fees and expenses that the plaintiffs are entitled to recover.

  We address each issue in turn.

                                                A.

         We begin with the issue of whether the intervenors may be held responsible for the

  fees and expenses (the challenged fees and expenses) incurred by the plaintiffs in

  responding to the intervention motion and in opposing the intervenors’ appeal of our

  liability and remedial decisions to the Supreme Court. All parties agree that the state

  defendants are responsible for the greatest portion of the fees and expenses sought under

  Sections 1988 and 10310(e). However, as explained above, the intervenors appealed our

  liability and remedial decisions to the Supreme Court even after the state defendants ceased

  defending the plan. As a result of those appeals, the plaintiffs incurred $562,056.50 in

  attorneys’ fees, as well as additional expenses. Pet. at 484 (App. B at 223). The plaintiffs

  also incurred about $5,600 in fees related to the entry of the intervenors into the case. Pet.

  at 489 (App. C).

         Nevertheless, we are constrained to conclude that the House of Delegates and its

  former Speaker are not liable for payment of the challenged fees and expenses, despite the

  intervenors’ evident complicity in enacting the unconstitutional redistricting plan. The

  Supreme Court, in Independent Federation of Flight Attendants v. Zipes, 491 U.S. 754

  (1989), and the Fourth Circuit, in Brat v. Personhuballah, 883 F.3d 475 (4th Cir. 2018),

  have established a categorical rule severely limiting intervenor liability for a prevailing

  party’s attorneys’ fees and costs. The broad language in those decisions generally shields

                                                 7
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 8 of 25 PageID#
                                   14064



  intervenors from fee liability, including in the circumstances presented here, by limiting

  fee liability to defendants who have been found liable on the merits of the case unless the

  intervenors’ actions are deemed “frivolous, unreasonable, or without foundation.” Zipes,

  491 U.S. at 761; Brat, 883 F.3d at 481. In imposing such a restrictive test, this precedent

  effectively prevents a district court from assessing fee liability against an intervenor who,

  though not liable for relief on the merits, nevertheless participated in violating the

  plaintiffs’ civil rights and forced the plaintiffs to incur additional fees in litigating their

  case to a successful conclusion.

         The Supreme Court initially crafted this rule shielding intervenors from fee liability

  in a context very different from the one presented here. Zipes was an employment

  discrimination case in which a union representing employees of the defendant intervened

  to challenge a proposed settlement agreement that would have adversely affected non-

  plaintiff employees. 491 U.S. at 755-57. The Court held that the union was not responsible

  for the plaintiffs’ attorneys’ fees under a civil rights fee-shifting statute, reasoning that the

  union’s “good faith” intervention had protected the legal rights of innocent employees and

  had advanced the adversarial process. Id. at 764-66. The Court explained that when a

  plaintiff has prevailed in a lawsuit, “there will also be a losing defendant who has

  committed a legal wrong,” and thus “the party legally responsible for relief on the merits”

  is exclusively responsible for the plaintiffs’ attorneys’ fees. Id. at 761, 763 (citation

  omitted). Accordingly, the Court held that attorneys’ fees may be awarded against losing



                                                 8
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 9 of 25 PageID#
                                   14065



  intervenors, who were “blameless” with respect to the legal wrong, “only [when] the

  intervenors’ action was frivolous, unreasonable, or without foundation.” Id. at 761.

         In Brat v. Personhuballah, 883 F.3d 475, the Fourth Circuit applied the Zipes

  rationale to a case in which members of Virginia’s congressional delegation had intervened

  to defend Virginia’s congressional redistricting map against a challenge brought by

  individual voters. The Fourth Circuit repeatedly emphasized Zipes’ “categorical” rule

  limiting liability for fees and costs to “the party legally responsible for relief on the merits.”

  Brat, 883 F.3d at 481-83 (quoting Zipes, 491 U.S. at 761, 763) (alteration omitted). The

  court in Brat observed that the congressional intervenors were “incapable of adopting a

  new redistricting plan,” which was the relief awarded on the merits of the case, and

  concluded that their intervention was not “frivolous, unreasonable, or without foundation.”

  Id. at 481-82 (quoting Zipes, 491 U.S. at 761). Thus, the court held that the intervenors

  could not be held responsible for any fees incurred by the plaintiffs, explaining further that

  limiting fee liability to the “losing defendant who has committed a legal wrong” advances

  the purpose of civil rights fee-shifting statutes, namely, (1) making plaintiffs whole, and

  (2) deterring potential wrongdoers from future civil rights violations. Id. at 482-83

  (quoting Zipes, 491 U.S. at 761).

         This functional distinction, responsibility for relief on the merits of the case, was

  the consistent analytical platform employed in Brat for rejecting the plaintiffs’ request for

  attorneys’ fees and costs. For example, contrary to the Brat plaintiffs’ position, the Fourth

  Circuit distinguished the congressional intervenors from intervenors in two other cases,

                                                  9
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 10 of 25 PageID#
                                   14066



   Planned Parenthood of Central New Jersey v. Attorney General of New Jersey, 297 F.3d

   253 (3d Cir. 2002), and in Mallory v. Harkness, 923 F. Supp. 1546 (S.D. Fla. 1996). See

   Brat, 883 F.3d at 483-84. In those decisions, the courts had held that the state legislature

   and state attorney general, respectively, who had intervened to defend state laws, were

   responsible for payment of the plaintiffs’ attorneys’ fees. Planned Parenthood, 297 F.3d

   at 272-73; Mallory, 923 F. Supp. at 1552-53. The opinion in Brat distinguished Planned

   Parenthood and Mallory on the basis that “the intervening party was a representative of

   the State responsible for enacting or enforcing the challenged statute.” Brat, 883 F.3d at

   484 (emphasis omitted). And, as stated above, the court in Brat ultimately rested its

   decision on the fact that the congressional intervenors could not be held liable for providing

   the relief sought. Id. at 481-82.

          The court’s analysis in Brat, including its reliance on Zipes, provides an ill-fitting

   template for determining whether the present intervenors are liable for payment of the

   challenged fees and expenses. Unlike the congressional intervenors in Brat, the present

   intervenors were state actors, who were legally affiliated with the government of the

   Commonwealth and who entered the case in their official capacities. In arguing their

   position to intervene in the present case, the intervenors vigorously emphasized their role

   as the architects of the redistricting plan that we ultimately found to be unconstitutional.

   See Dkt. No. 13 at 2-4.

          Because in Zipes and in Brat, the third-party intervenors’ pre-litigation conduct was

   not at issue, liability on the merits was inextricably intertwined with attorneys’ fee liability.

                                                  10
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 11 of 25 PageID#
                                   14067



   See Zipes, 491 U.S. at 765; Brat, 883 F.3d at 483. Under such circumstances, a rule against

   intervenor fee liability did not thwart the purposes of the civil rights fee-shifting statutes.

             In contrast, due to their pre-litigation conduct in designing the unconstitutional

   redistricting plan, the present intervenors were directly involved in violating the plaintiffs’

   rights.    We made a factual determination that the House of Delegates purposefully

   separated voters based on their race, the heart of the constitutional violation in this case.

   Bethune II, 326 F. Supp. 3d at 144-72. In support of our finding, we identified numerous

   instances in which members of the House of Delegates took specific actions to alter district

   lines for racial reasons. See, e.g., id. at 148, 151-53, 155-57, 159-60. Thus, the House of

   Delegates and its former Speaker occupy a fundamentally different position than the

   intervenors in Zipes and Brat, making the categorical rule established in Zipes and Brat a

   poor fit for the circumstances presented here. A decision shielding the present intervenors

   from liability for the plaintiffs’ added fees is in tension with, if not inconsistent with, the

   above-noted purposes of civil rights fee-shifting statutes.

             Despite these concerns, we are constrained by the categorical language of Zipes and

   Brat to conclude that the intervenors are not required to pay any portion of the plaintiffs’

   fees. As discussed above, Zipes and Brat unequivocally limit fee liability to the party

   “legally responsible for relief on the merits.” Brat, 883 F.3d at 481 (quoting Zipes, 491

   U.S. at 763). The intervenors do not satisfy this standard. The plaintiffs did not name the

   intervenors as defendants in the complaint, and we did not enter judgment against the

   House of Delegates or the former Speaker of the House. See Compl. at 4. Nor could we

                                                 11
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 12 of 25 PageID#
                                   14068



   have done so. One house of a bicameral legislature and its former Speaker could not have

   provided the relief we ordered, namely, the enactment of a lawful redistricting plan. See

   Dkt. No. 235. Only the state defendants, as representatives of the Commonwealth of

   Virginia, could have effectuated the prescribed relief. 2

          The plaintiffs claim in passing that the intervenors acted unreasonably in appealing

   our liability decision to the Supreme Court, because the intervenors lacked standing to do

   so. Pls. Reply at 7. We disagree with this argument. Without more, the mere act of

   asserting an unsuccessful legal position is not “frivolous, unreasonable, or without

   foundation.” Brat, 883 F.3d at 481-82. Here, although the Supreme Court ultimately

   dismissed the appeal, four justices would have held that the intervenors had standing to

   appeal. See Va. House of Delegates, 139 S. Ct. at 1956 (Alito, J., dissenting). Given this

   difference of opinion among the justices regarding the intervenors’ legal argument, we

   cannot conclude that the intervenors acted unreasonably, frivolously, or without foundation

   in pursuing their appeal, as required to fall within the narrow exception to Zipes’

   categorical rule. Brat, 883 F.3d at 484.

          Accordingly, although the intervenors designed the unconstitutional gerrymander

   and are “blameworthy” under any commonsense meaning of the term, we find no reasoned




          2
           In their complaint, the plaintiffs also sought to enjoin future elections under the
   unconstitutional plan. See Compl. at 17. Clearly, the state defendants, who are responsible
   for implementing Virginia’s election laws, were the only parties who could effectuate that
   relief.

                                                12
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 13 of 25 PageID#
                                   14069



   basis for failing to apply the general rule articulated in Zipes and Brat prohibiting

   intervenor fee liability. While reconsideration of this rule may be warranted in light of the

   new circumstances presented by this case—which do not appear to have been considered

   by the Supreme Court and Fourth Circuit in fashioning the rule—such a decision must be

   made by the Supreme Court, not this Court.

                                                B.

          We turn to consider the amount of attorneys’ fees that the plaintiffs should be

   awarded. 3 We begin by multiplying “the number of hours reasonably expended on the

   litigation [] by a reasonable hourly rate.” Hensley, 461 U.S. at 433. This “lodestar”

   calculation is entitled to a “strong presumption” that the resulting figure “represents a

   reasonable fee.” Page v. Va. State Bd. of Elections, No. 3:13cv678, 2015 WL 11256614,

   at *2 (E.D. Va. Mar. 11, 2015) (citation omitted). We evaluate the reasonableness of hours

   spent and rates charged by considering:

          (1) [t]he time and labor expended; (2) the novelty and difficulty of the
          questions raised; (3) the skill required to properly perform the legal services
          rendered; (4) the attorney’s opportunity costs in pressing the instant
          litigation; (5) the customary fee for like work; (6) the attorney’s expectations
          at the outset of the litigation; (7) the time limitations imposed by the client
          or circumstances; (8) the amount in controversy and the results obtained; (9)
          the experience, reputation, and ability of the attorney; (10) the undesirability
          of the case within the legal community in which the suit arose; (11) the nature
          and length of the professional relationship between attorney and client; and
          (12) attorneys’ fees awards in similar cases.



          3
            We discuss which of these fees and expenses are chargeable to the state defendants
   infra Section II.D.

                                                13
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 14 of 25 PageID#
                                   14070




   McAfee v. Boczar, 738 F.3d 81, 88 n.5 (4th Cir. 2013) (quoting Barber v. Kimbrell’s Inc.,

   577 F.2d 216, 222 n.28 (4th Cir. 1978)). These factors typically are subsumed within the

   lodestar calculation. 4 See id. at 88-90 (citing Perdue v. Kenny A. ex rel. Winn, 559 U.S.

   542 (2010)).

          The plaintiffs seek a total of $4,115,893.75 in fees for their attorneys and paralegals,

   representing more than 9,000 hours of legal work. Pet. at 2, 261 (App. A at 227). The

   plaintiffs have submitted lengthy billing records showing the tasks completed by their

   various attorneys and paralegals over five years of litigation, as well as the hourly rates

   charged by those timekeepers. We discuss these records in more detail below.

                                                 i.

          We begin by determining the number of hours that were “reasonably expended on

   the litigation.” Page, 2015 WL 11256614, at *2 (quoting Hensley, 461 U.S. at 433). In

   assessing the reasonableness of claimed hours, we will not award fees for work that is

   “excessive, redundant, or otherwise unnecessary.” Id. We also will reduce a fee award if




          4
            We must subtract from the lodestar figure any fees attributable to unsuccessful
   claims. McAfee, 738 F.3d at 91. Although the plaintiffs did not prevail on their challenge
   to the configuration of District 75, Bethune-Hill, 137 S. Ct. at 800-02, the plaintiffs
   ultimately obtained a remedial plan in which all twelve challenged districts were redrawn.
   Bethune III, 368 F. Supp. 3d at 881-83; see also Compl. at 17; Dkt. No. 235. Notably, no
   party argues that the plaintiffs’ fee award should be reduced based on the outcome of their
   challenge to District 75. We therefore do not adjust the award on this basis.



                                                 14
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 15 of 25 PageID#
                                   14071



   we cannot “assess the reasonableness of time spent on specific tasks” based on the

   supporting documentation. Id. at *8.

          The plaintiffs seek reimbursement for 9,262.15 hours of work by attorneys and

   paralegals employed by Perkins Coie, a law firm with several offices around the country. 5

   Pet. at 489 (App. C). These hours cover two trials, two appeals to the Supreme Court, and

   the entire remedial phase of this litigation, including an evidentiary hearing. The plaintiffs

   claim that they initially spent 3,801.3 hours on the case, beginning with preparing to file

   the complaint in late 2014 through the first trial in July 2015 and related post-trial matters;

   1,330.95 hours for the first appeal to the Supreme Court, in which the plaintiffs largely

   were successful; 2,727.45 hours for the proceedings on remand and the second trial in

   October 2017, in which the plaintiffs prevailed; 304 hours for the remedial proceedings;

   962.4 hours for the liability and remedial-phase appeals filed by the intervenors, which the

   Supreme Court dismissed for lack of jurisdiction; and 136.05 hours for preparation of the

   fee motions. Pet. at 29 (App. A), 363 (App. B), 489 (App. C). The plaintiffs assert that

   they have “written off,” and thus do not seek reimbursement for, 1,783.65 hours of work,

   totaling more than $800,000 in fees. Pet. at 11.

          We conclude that the hours claimed are reasonable. Unlike the single congressional

   district at issue in Page/Personhuballah, see infra note 7, the plaintiffs in the present case




          5
           Work completed by paralegals is compensable under Section 1988. Missouri v.
   Jenkins ex rel. Agyei, 491 U.S. 274, 285 (1989).

                                                 15
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 16 of 25 PageID#
                                   14072



   produced voluminous evidence regarding the redistricting process and voting patterns in

   twelve “vastly dissimilar” House of Delegates districts spanning four regions of the state.

   Bethune II, 326 F. Supp. 3d at 176, 180. Given the breadth of their claims, the plaintiffs’

   factual presentation was complex. The case also raised the novel issue of the proper racial

   predominance inquiry when the legislature had applied a strict, uniform racial threshold to

   those twelve districts. The complexity of this legal issue resulted in the plaintiffs obtaining

   a remand from the Supreme Court in the first appeal. Bethune-Hill, 137 S. Ct. 788. For

   these reasons, “the novelty and difficulty of the questions raised” and “the skill required to

   properly perform the legal services rendered” strongly support the hours claimed by the

   plaintiffs. McAfee, 738 F.3d at 88 n.5, 89.

          The state defendants nevertheless argue that the plaintiffs have not substantiated the

   reasonableness of the hours claimed, because the supporting records “are vague and replete

   with block billing.” State Defs. Resp. at 10. “Block billing is the practice of grouping, or

   lumping, several tasks together under a single entry, without specifying the amount of time

   spent on each particular task.” Page, 2015 WL 11256614, at *10 (citation and internal

   quotation marks omitted). The state defendants assert that plaintiffs’ counsel frequently

   “combine multiple tasks in a single entry,” such as one entry for multiple telephone

   conferences, or both preparing for and participating in a call or deposition. State Defs.

   Resp. at 10-11.

          Although we do not disagree that plaintiffs’ counsel could have documented certain

   activities with more specificity, we decline to comb through every possibly curtailed

                                                 16
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 17 of 25 PageID#
                                   14073



   description with the benefit of hindsight. Based on the records presented, we are confident

   that we can “weigh the hours claimed and exclude hours that were not reasonably

   expended,” and “assess the reasonableness of time spent on specific tasks.” Page, 2015

   WL 11256614, at *8, 10 (citation and internal quotation marks omitted). We similarly can

   evaluate the time expended on the various phases of this litigation and the case overall. 6

   We conclude that the 9,126.1 hours spent by the plaintiffs for all phases of this case

   preceding the present attorneys’ fees litigation are reasonable. See Pet. at 489 (App. C).

          With respect to the attorneys’ fees stage of this litigation, the plaintiffs seek fees in

   the amount of $71,413.50, representing 136.05 hours spent preparing the various fee

   motions. See Pet. at 489 (App. C). We conclude that this amount is “excessive” and that

   a “reasonable fee for this endeavor” is far less than the amount sought. Page, 2015 WL

   11256614, at *12 (quoting McAfee v. Boczar, No. 3:11cv646, 2012 WL 6623038, at *3

   (E.D. Va. Dec. 19, 2012), aff’d, 738 F.3d 81 (4th Cir. 2013)). Accordingly, as we did in

   McAfee and Page, we will award $10,000 for fees, recoverable against the state defendants,

   that the plaintiffs incurred in seeking reimbursement for their fees. See id.




          6
           The state defendants briefly assert in a footnote that the plaintiffs “at times billed
   excessive amounts of time for routine tasks.” State Defs. Resp. at 12 n.18. We will not
   reduce an otherwise reasonable fee award merely because, “at times,” attorneys might have
   been able to work more efficiently.

                                                 17
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 18 of 25 PageID#
                                   14074



                                                  ii.

          In our calculation of the lodestar figure, it is the prevailing party’s burden to prove

   the reasonableness of the requested hourly rates charged by each attorney and paralegal.

   Plyer v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990). The party seeking fees must “produce

   satisfactory specific evidence of the prevailing market rates in the relevant community for

   the type of work for which he seeks an award.” Id. (citations and internal quotation marks

   omitted).

          Although plaintiffs’ counsel primarily practice in Seattle and Washington, D.C.,

   counsel have agreed to seek reimbursement at the lower “Richmond rates” that govern

   litigation in this district and division. Pet. At 14, 26. The plaintiffs further have agreed to

   accept the 2014 Richmond rates applied by this Court in Personhuballah v. Alcorn, No.

   3:13cv678 (orders dated Mar. 11, 2015 & Mar. 3, 2017), for work performed in 2014, 2015,

   and 2016. 7 Pet. At 14-15; Hamilton Decl. ¶ 15. Given our approval of these Richmond

   rates in Personhuballah, the state defendants do not object to the rates requested for work

   performed during the first three years of this litigation. State Defs. Resp. at 7. We therefore

   adopt the rates requested for those years.




          7
           At the time of the March 2015 attorneys’ fees opinion, the case was captioned
   Page v. Virginia State Board of Elections. See No. 3:13cv678, 2015 WL 11256614 (E.D.
   Va. Mar. 11, 2015). The court issued its second attorneys’ fees opinion under the caption
   Personhuballah v. Alcorn, 239 F. Supp. 3d 929 (E.D. Va. 2017), rev’d sub nom. Brat, 883
   F.3d 475.

                                                 18
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 19 of 25 PageID#
                                   14075



          Although the plaintiffs agreed to use of the Richmond rates, the plaintiffs

   nevertheless claim that those rates should be higher for work performed in 2017, 2018, and

   2019, “to reflect the added value experience brings to the practice of law and the changing

   legal marketplace.” Pet. At 15. In the aggregate, the plaintiffs seek a 12% increase in their

   fees, for a total of $440,810.75. Hamilton Decl. ¶ 19. Notably, counsel’s billing rates

   increased more than the amount sought, for an average increase of 14.4%. Pet. At 16;

   Hamilton Decl. ¶ 15. After applying the changes, the plaintiffs seek hourly rates ranging

   from $410 for an associate to $675 for a partner in 2017, and from $400 for an associate to

   $750 for a partner in 2019. Hamilton Decl. ¶ 25; Frenzel Decl. ¶ 9.

          The state defendants argue that the plaintiffs have failed to substantiate their

   requested rate increases for the years 2017 through 2019. In the defendants’ view, the fact

   that plaintiffs’ counsel billed at higher rates for those years does not establish the

   reasonableness of those heightened fees. The defendants thus urge us to apply the 2014

   rates we approved in Personhuballah to the entirety of this litigation. We disagree with

   the state defendants’ position.

          The plaintiffs have submitted three declarations in support of their requested rate

   changes. 8 The first declarant is Dion W. Hayes, a partner at McGuireWoods LLP who has




          8
            We decline to adopt the rates set forth in the so-called “Vienna Metro Matrix,”
   established in Vienna Metro LLC v. Pulte Home Corp., No. 1:10cv502, Dkt. No. 263 (E.D.
   Va. 2011), sometimes cited by other courts in this district. The Vienna Metro Matrix was


                                                19
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 20 of 25 PageID#
                                   14076



   practiced law in the firm’s Richmond office for 28 years and currently helps set the hourly

   rates for attorneys in that office. Hayes Decl. ¶¶ 4-5. We accept as reliable Hayes’

   qualifications to opine on typical hourly rates for Richmond-based attorneys.

          Hayes averred that McGuireWoods attorneys in Richmond billed between $368 for

   an associate and $870 for a partner in 2017, and $432 for an associate and $937 for a partner

   in 2019. Hayes Decl. ¶ 6. Comparing average rates charged by senior partners, junior

   partners, senior associates, junior associates, and paralegals at McGuireWoods with

   plaintiffs’ counsel and paralegals at Perkins Coie, it is apparent that the rates requested by

   the plaintiffs are well-below those charged by each category of the Richmond counterparts

   at McGuireWoods. Id. ¶ 8. As a result, Hayes concluded that the plaintiffs’ requested rates

   are “reasonable and at or below market rate for Richmond attorneys of similar experience

   and reputations for complex civil litigation of the kind at issue here,” particularly “[g]iven

   the high quality of Perkins Coie’s legal services, its expertise and efficiency,” and the

   successful result counsel obtained for the plaintiffs. Id. ¶ 9.

          The second declarant, Robert A. Angle, is a partner in the Richmond office of

   Troutman Sanders LLP who has extensive familiarity with the prevailing rates charged by




   developed in the Alexandria Division nearly a decade ago. The plaintiffs have submitted
   extensive evidence of the rates currently charged by attorneys of comparable experience in
   Richmond. See infra Hayes and Angle Declarations. This evidence of current Richmond
   rates is a more reliable indicator of the reasonableness of the plaintiffs’ requested rates than
   the Vienna Metro Matrix.

                                                 20
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 21 of 25 PageID#
                                   14077



   attorneys in the Richmond market. Angle Decl. ¶¶ 1, 4, 9. Angle has served as an expert

   witness regarding the reasonableness of attorneys’ fees in this Court and in the Western

   District of Virginia. Id. ¶ 9. Like Hayes, we similarly accept as reliable Angle’s knowledge

   of prevailing rates for attorneys in Richmond.

          Based on the rates charged by Troutman Sanders, as well as surveys of Richmond

   attorneys conducted by third party companies, including PriceWaterhouseCoopers and

   Thomson Reuters, Angle concluded that the rates requested by plaintiffs’ counsel “fall

   within the range of prevailing market rates for large law firms in the Richmond region” for

   the years 2017 to 2019. Id. ¶¶ 12-13. Angle further examined the qualifications and

   experience of each Perkins Coie timekeeper, and opined that the requested rates are

   reasonable. Id. ¶ 17.

          And third, the plaintiffs provided the declaration of Eugenia Frenzel, Director of

   Pricing and Practice Management Economics at Perkins Coie, who oversees the firm’s

   billing rate structure. Frenzel Decl. ¶¶ 1, 8. After comparing the plaintiffs’ requested rates

   to other lawyers practicing in Richmond, Frenzel averred that the 2017 to 2019 rates sought

   by the plaintiffs are reasonable and comparable to rates charged by similarly situated

   attorneys in Richmond. Id. ¶ 9.

          The state defendants have not submitted evidence of prevailing Richmond rates to

   counter the evidence offered by the plaintiffs. Accordingly, upon our review of the

   declarations of Hayes, Angle, and Frenzel, we conclude that the plaintiffs have satisfied

   their burden to show that the rates requested for the years 2017, 2018, and 2019 are

                                                21
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 22 of 25 PageID#
                                   14078



   reasonable. The data establish that these rates fall well within the range of rates charged

   by Richmond attorneys of comparable experience for the years requested. See Angle Decl.

   ¶ 16. Plaintiffs’ counsel provided high-quality representation throughout the proceedings

   in this case and obtained a favorable result for their clients. We therefore approve the rates

   requested by each of the plaintiffs’ timekeepers, as documented in Appendix A to the

   attorneys’ fees motion.

                                                C.

          Finally, we turn to consider the plaintiffs’ request for reimbursement of their

   reasonable litigation expenses. Under 52 U.S.C. § 10310€, a party who prevails on a

   Fourteenth Amendment claim is entitled to attorneys’ fees, as well as “reasonable expert

   fees, and other reasonable litigation expenses as part of the costs.” The plaintiffs claim

   litigation expenses in the amount of $489,096.35, more than $300,000 of which was paid

   to the plaintiffs’ three experts who testified at the two trials. See Pet. At 18-19, 594-95

   (App. D). The plaintiffs also claim expenses for travel, shipping, and research, as well as

   other miscellaneous expenses. See generally Pet. App. D. The state defendants do not

   object to the nature or amount of any of the claimed expenses. Upon our review of the




                                                22
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 23 of 25 PageID#
                                   14079



   plaintiffs’ request, we conclude that the claimed litigation expenses are reasonable and

   recoverable under 52 U.S.C. § 10310€. 9

                                                D.

          Having concluded that the intervenors cannot be held liable for any of the plaintiffs’

   attorneys’ fees and expenses, we must determine the amount that is recoverable against the

   state defendants. The state defendants argue that they cannot be held responsible for any

   fees and expenses attributable exclusively to the intervenors’ participation in the case.

   State Defs. Resp. at 4. In response, the plaintiffs assert that because both the intervenors

   and state defendants are state actors, we may charge the state defendants with intervention-

   related fees. Pet. At 20-24. We disagree with the plaintiffs’ position.

          Our analysis is governed by the Fourth Circuit’s decisions in Brat, 883 F.3d 475,

   and Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169 (4th Cir. 1994). Under this

   precedent, a losing defendant is not liable for fees related to the entry of intervenors into

   the case, or fees the plaintiffs incurred “in actually litigating against the intervenors’

   positions.” Brat, 883 F.3d at 484 (citing Rum Creek, 31 F.3d at 178). The plaintiffs thus

   are required to bear such “intervention-related” fees themselves, id., and we decline their




          9
            The plaintiffs separately filed a Bill of Costs, in which they seek reimbursement
   for $223,832.06 in costs, pursuant to 28 U.S.C. § 1920. Dkt. No. 388. The state defendants
   do not object to the nature or amount of the costs sought. Accordingly, we will tax the
   requested costs under Section 1920 against the state defendants, less $11,067.05, the
   portion of costs attributable to the intervenors’ appeals to the Supreme Court, as discussed
   further below. See Dkt. No. 393; State Defs. Resp. at 6.

                                                23
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 24 of 25 PageID#
                                   14080



   invitation to collapse the state defendants and intervenors into one state entity responsible

   for all the plaintiffs’ fees. Accordingly, we will hold the state defendants liable only for

   those fees and expenses for which the state defendants are responsible, and deduct any

   intervention-related expenses from the plaintiffs’ recovery. See id.

          Of the fees the plaintiffs have requested, $562,056.50 is attributable to the liability

   and remedial-phase appeals to the Supreme Court taken by the intervenors after the state

   defendants ceased defending the unconstitutional plan. The plaintiffs also seek $5,674.50

   in attorneys’ fees related to the intervention itself, as well as $29,001.41 in expenses and

   $11,067.05 in costs incurred after July 19, 2018 that were not related to the remedial

   proceedings. All these fees, expenses, and costs were incurred “in litigating against the

   entry of the [intervenors] or against [their] positions” and thus are not chargeable to the

   state defendants. Brat, 883 F.3d at 484.

          As a result, the plaintiffs are left to bear $607,799.46 of their own attorneys’ fees,

   costs, and expenses, due to our inability to assess this amount against the intervenors. The

   state defendants are liable for the remaining $3,486,749.25 in fees, $460,094.94 in

   litigation expenses, and $212,765.01 in costs, for a total of $4,159,609.20.



                                                III.

          In sum, the plaintiffs’ Revised Second Motion for Attorneys’ Fees and Litigation

   Expenses is GRANTED IN PART AND DENIED IN PART. We hold that the intervenors

   are not responsible for any of the plaintiffs’ attorneys’ fees or expenses under the rules set

                                                24
Case 3:14-cv-00852-REP-AWA-BMK Document 430 Filed 09/17/20 Page 25 of 25 PageID#
                                   14081



   forth in Zipes and Brat. We further conclude that the plaintiffs have satisfied their burden

   to show that the claimed fees otherwise allowable are reasonable, with the exceptions

   outlined above. Accordingly, the state defendants are liable for the $4,159,609.20 in

   reasonable attorneys’ fees, costs, and expenses not attributable to the intervenors’

   participation in the case.

          It is so ORDERED.



   ____________/s/_______________                   ___________/s/_______________
   Barbara Milano Keenan                            Arenda Wright Allen
   United States Circuit Judge                      United States District Judge


                /s/_______________
   Robert E. Payne
   Senior United States District Judge


   Richmond, Virginia
   Date: September 17, 2020




                                               25
